Citation Nr: 0515924	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from September 1981 to October 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in relevant part, denied the 
claim for service connection for bilateral hearing loss; 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent evaluation, effective April 
5, 2001; and denied an increased rating for degenerative 
joint disease of the lumbar spine.  The veteran timely 
perfected an appeal of these determinations to the Board.  In 
April 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran does not currently have bilateral hearing 
loss.  

2.  Since April 5, 2001, the veteran's PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by impairment that results in 
intermittent pain on motion and slight overall limitation of 
motion of the lumbar spine due to pain; however; even when 
pain is considered, the veteran's low back disability is not 
shown to result in functional loss consistent with or 
comparable to moderate limitation of motion of the lumbar 
spine, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.10, 4.25, 4.40, 4.45, 4.59 (2003), 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2001) (effective prior to September 23, 2002); 67 Fed. Reg. 
54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 5295 (2002) (effective from 
September 23, 2002, to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2003) (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In an April 2004 letter, VA 
informed the veteran of the information and medical and lay 
evidence necessary to substantiate claims for service 
connection and an increased rating.  In addition, VA provided 
him with a copy of the appealed April 2002 rating decision, 
March 2003 statement of the case, April 2004 Board remand, 
and January 2005 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the April 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked him to inform VA of any additional 
information or evidence relevant to his claims.  Lastly, VA 
asked him to submit any evidence in his possession.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claims.  Furthermore, in a 
September 2004 letter, the veteran's representative stated 
that the veteran has no private medical records to submit and 
that all treatment has been received at the East Orange VA 
Medical Center (VAMC).  The Board observes that the record 
contains medical records from the East Orange and Lyons 
VAMCs.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a proper VCAA 
notice letter prior to the original adjudication.  While the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  Under the circumstances in this case, the Board finds 
that the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard, supra.  

II.  Service Connection for Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease or injury diagnosed after discharge, when all 
of the evidence establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served for 90 days in active service and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

After a careful review of the record, the Board finds that 
the veteran did not have a hearing loss disability during 
service.  The Board notes that the veteran's service medical 
records contain numerous audiograms; however, the Board 
observes that none of them establishes impaired hearing as 
defined in 38 C.F.R. § 3.385.  

Post service, a January 2002 VA audiology examination showed 
the following puretone thresholds, in decibels:





HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
0
0
5
5
10
7
LEFT
5
10
0
10
10
8

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

The examiner stated that the veteran's hearing was within 
normal limits 250 Hertz through 8000 Hertz bilaterally, and 
that he had excellent discrimination scores bilaterally.

Thus, the Board finds that the veteran does not currently 
have a hearing loss disability as defined by VA under 38 
C.F.R. § 3.385.  In this regard, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
bilateral hearing loss that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial and Increase Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

Post-Traumatic Stress Disorder

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004).   The 
following evaluations are assignable under this diagnostic 
code.



POST-TRAUMATIC STRESS DISORDER
Ratin
g
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events)

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board concludes 
that a higher initial disability rating is not warranted for 
the veteran's PTSD.  In support of this conclusion, the Board 
notes the following evidence of record.

A March 2002 VA examination report reflected the veteran's 
symptoms of nightmares, flashbacks, hypervigilance, being 
easily startled, and occasional depression.  The veteran 
denied suicidal or assaultive behavior and hallucinations.  
He reported working for the last four years as a shipping 
clerk, stating that he generally got along with the people he 
worked with; he was also attending school.  He was divorced 
but had a girlfriend, and the current relationship was 
generally good.  He had one other friend and that his 
relationship with his three children from the previous 
marriage was generally good.

Mental status examination revealed that the veteran was 
casually dressed and cooperative with neutral mood, 
appropriate affect, normal speech, normal thought process and 
content, fair insight and judgment, and fair impulse control.  
There were no perceptual problems and no suicidal or 
homicidal ideation.  The veteran was oriented to person, 
place, and time.  Memory was three out of three, and he was 
able to do serial 7s.  

The examiner noted that the veteran was going to school, and 
was in his second year at college.  The examiner also noted 
that the veteran has some buddies at work that he spent time 
with.  In addition, the examiner noted that the veteran spent 
time with his girlfriend.  The diagnosis was PTSD.  The 
estimated the global assessment of functioning (GAF) score 
was 55.  The examiner stated that the veteran had moderate 
symptoms.

VA medical records from March 2003 to December 2004 reflect 
mental health treatment for anxiety and depression secondary 
to PTSD, by both a licensed clinical social worker and a 
psychiatrist.  Pertinent records are highlighted below.

An April 2003 social worker note revealed that the veteran 
had been anxious and depressed, but was starting to feel a 
little bit better.  A May 2003 social worker note reflected 
several incidents involving alcohol and that the veteran 
would schedule an appointment with a psychiatrist.

A May 2004 social worker note indicated complaints of anxiety 
and depressed mood secondary to PTSD.  The veteran stated 
that he was feeling "out of control."  He reported 
difficulty concentrating, an inability to complete 
tasks/assignments at school, a lack of pleasure/motivation, 
and a need to isolate/withdraw.  He was alert and oriented 
times three.  Impulse control, judgment, and insight were 
fair and he denied suicidal and homicidal ideations.  A 
subsequent May 2004 social worker note reflected an increase 
in irritability due to difficulty sleeping.  

A June 2004 psychiatrist note revealed complaints of poor 
concentration.

A June 2004 social worker note stated that anxiety and 
depressed feelings had decreased.  In July 2004 it was stated 
that the veteran continued to feel good with less anxiety and 
depression.  He was alert and oriented times three.  Impulse 
control, judgment, and insight were fair and he denied 
suicidal and homicidal ideations.

August to October 2004 VA psychiatrist notes revealed that 
the veteran tried to keep busy to reduce the 
flashbacks/memories of conflicts while in service which made 
him tense, irritable, angry, startling, hypervigilent, and 
scared with poor sleep with dreams and cold sweats.  The 
veteran stated that he was nervous, irritable, easily 
frightened, annoyed, and easily angered.  Sensorium was 
mostly fair.  The veteran was neither acutely psychotic nor 
directly dangerous to self or others.  The psychiatrist 
estimated the GAF score to be 55.

In November 2004, a VA psychiatrist stated that the veteran 
tried to keep busy to forget about his traumatic experiences 
during service and that he was still nervous and scared quite 
often.  Sensorium was mostly fair; that the veteran was 
alert, cooperative, and somewhat neurotic with appropriate 
affect.  He was neither acutely psychotic nor directly 
dangerous to self or others, with no loose associations and 
mostly intact cognitive functions.  The psychiatrist 
estimated the GAF score to be 60.

In December 2004, the social worker noted poor to fair 
impulse control and judgment with discussion of medication 
management for depressed mood/sleep.  A subsequent December 
2004 treatment note found that the veteran continued to have 
complaints of anxiety and depressed mood secondary to PTSD 
but that the symptoms had decreased since the last time.  The 
veteran was taking medication with good results and no side 
effects.  Impulse control, judgment, and insight were fair 
and the veteran denied suicidal and homicidal ideations.

The Board finds that the above evidence shows that the 
veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating.  In this regard, 
the record shows that the veteran had depressed mood, 
anxiety, and chronic sleep impairment but was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  

Moreover, the Board observes that the veteran remarried and 
has a generally good relationship with his current, second, 
wife; and that he has a generally good relationship with his 
children from his first marriage.  In addition, the Board 
notes the veteran's GAF scores of 55 and 60.  In this regard, 
the Board observes that a GAF score between 51 and 60 
indicates only moderate symptoms or moderate difficulty in 
social or occupational functioning.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  

The Board observes that a higher evaluation of 50 percent is 
not warranted as the veteran's PTSD is not reflective of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
frequently than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board acknowledges that the record contains a 
May 2003 letter denying employment based on psychological 
evaluation; however, the Board observes that the record shows 
that the veteran was employed between March and August 2003, 
and that he continues to be employed.  Therefore, the Board 
finds that the criteria for submission for consideration of 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for a disability rating in excess 
of 30 percent for the veteran's PTSD.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Degenerative Joint Disease of the Lumbar Spine

The veteran's degenerative joint disease of the lumbar spine 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010-5292.  The Board notes that the veteran 
has been evaluated under this diagnostic code by analogy.  38 
C.F.R. § 4.20 (2004).  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When 
however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

The Board notes that the Rating Schedule has been revised 
with respect to the regulations applicable to rating 
disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5237 as the new code for lumbosacral or 
cervical strain and Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome.  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  As the veteran filed his claim prior to September 
23, 2002, the Board will consider all three versions of the 
rating criteria under Diagnostic Code 5293/5243 and apply the 
criteria that are most favorable to the veteran.  The Board 
notes that Diagnostic Code 5292 for limitation of motion of 
the lumbar spine remained unchanged until the August 2003 
amendment.

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002)


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003)

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated under either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome, 
based on incapacitating episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's degenerative joint disease of the lumbar 
spine warrants a rating in excess of 10 percent under any 
version of the rating criteria.  In support of this 
conclusion, the Board notes the following evidence of record.

A May 2001 VA examination reflects complaints of back pain 
described as stiffness with prolonged sitting and in the 
early morning hours.  The veteran denied pain with standing, 
walking, coughing, or sneezing.  He also denied bowel or 
bladder dysfunction.  The veteran stated that his back 
symptoms are intermittent in nature.  Examination revealed no 
scoliosis or atrophy of the lumbosacral paraspinal 
musculatures.  The lumbosacral paraspinals were soft without 
spasms or tightness.  Range of motion was as follows: 74 
degrees of flexion, 30 degrees of extension, 26 degrees of 
left side bending, and 30 degrees of right side bending, 
limited by pain at end range.  The veteran was able to 
ambulate without assistive device using a two-point heel-to-
toe gait pattern without any antalgia.  In addition, X-rays 
showed the vertebral bodies to be normal in height and 
alignment with normal intervertebral disc spaces.  The 
diagnosis was low back pain without radiographic evidence of 
degenerative changes or arthritis.

A February 2002 VA examination reflects complaints of 
intermittent, non-radiating low back pain that occurs three 
times per month and lasts 15 to 20 minutes.  The veteran 
described the pain as an 8 on a scale of 1 to 10.  There were 
no complaints of paresthesias or weakness of the lower 
extremities, or genitourinary symptoms.  Examination revealed 
full range of painless motion of the lumbar and cervical 
spine.  The veteran walked without a limp.  He also had no 
difficulty undressing and demonstrated good tiptoe and heel 
walking.  Deep tendon reflexes were equal and active in the 
lower extremities.  There was no sensory loss to pinprick, 
and straight leg raising ability was to 90 degrees.  The 
diagnosis was low back strain.  

Initially, the Board observes that a higher evaluation is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  In this regard, the Board 
observes that the record fails to show any chronic neurologic 
manifestations.  Thus, the Board finds that the veteran's low 
back disability is not reflective of intervertebral disc 
syndrome.  Therefore, the regulations pertaining to 
intervertebral disc syndrome are not applicable.  Regardless, 
the Board observes that the veteran's low back disability has 
not been manifested by any period of incapacitating episodes.  
See Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5292 in effect prior to September 26, 
2003, the Board finds that the preponderance of the evidence 
is against a finding for a higher rating for the veteran's 
degenerative joint disease of the lumbar spine.  In this 
regard, the Board notes the relatively normal range of motion 
findings.  Indeed, at the most recent VA examination of 
record, the veteran had full range of painless motion of the 
lumbar and cervical spine.  See Francisco, supra.  Thus, the 
Board finds that the veteran's low back disability is not 
reflective of moderate limitation of motion of the lumbar 
spine to warrant a higher rating under Diagnostic Code 5292.  

The Board also finds that the preponderance of the evidence 
is against a finding for a higher rating for the veteran's 
degenerative joint disease of the lumbar spine under the 
current general rating formula for diseases and injuries of 
the spine.  Given the range of motion findings, the Board 
finds that the veteran's disability picture only satisfies 
the criteria for a 10 percent disability rating.  In this 
regard, the Board observes that the veteran does not have 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (criteria 
for a 20 percent evaluation).  See Diagnostic Code 5237 
(2003).  

The Board notes that the veteran's low back disability is 
productive of intermittent pain and slight functional 
impairment; however, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings, which are 
consistent with a noncompensable to 10 percent evaluation, 
and no pain on motion at the most recent VA examination of 
record, a rating greater than 10 percent is not appropriate.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In 
addition, the Board points out that the veteran's disability 
is not manifested by neurologic manifestations, or sensory or 
motor deficits.  

The board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disorder.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra, ankylosis of the spine, ankylosis of 
the lumbar spine, or lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in standing position, a rating greater than 10 percent 
under diagnostic code 5285, 5286, 5289, or 5295 is not 
warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Board 
acknowledges that the record contains a July 2001 letter 
denying employment based in part on his back disability; 
however, the Board observes that the record shows that the 
veteran has been employed since 1998, and that he continues 
to be employed.  Therefore, the Board finds that the criteria 
for submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
lumbar spine.




ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 30 percent for 
post-traumatic stress disorder is denied.

An increased disability rating for degenerative joint disease 
of the lumbar spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


